Exhibit 10.4

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) has been executed by the
purchaser set forth on the signature page hereof (the “Purchaser”) in connection
with the private placement offering (the “Offering”) by Valeritas Holdings, Inc.
(f/k/a Cleaner Yoga Mat, Inc.), a Delaware corporation (the “Company”), of a
minimum of $25,000,000 (the “Minimum Offering”) and a maximum of $40,000,000
(the “Maximum Offering”) of shares (the “Shares”) of the Company’s common stock,
par value $[0.001] per share (“Common Stock”), issued, at a purchase price of
$5.00 per Share (the “Purchase Price”), plus up to an additional $10,000,000 of
Shares at the Purchase Price to cover over-subscriptions (the “Over-Subscription
Option”). This subscription is being submitted to you in accordance with and
subject to the terms and conditions described in this Agreement, the
Confidential and Non-Binding Summary Term Sheet of the Company dated April 18,
2016, relating to the Offering (as the same may be amended or supplemented, the
“Term Sheet”), and any other Disclosure Materials (as defined below). The
minimum subscription is $50,000 (10,000 Shares). The Company may accept
subscriptions for less than $50,000 in its sole discretion.

The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the Securities Act and Rule 506 of Regulation D.

The Shares are being offered and sold in connection with a reverse triangular
merger (the “Merger”) between a wholly-owned subsidiary of the Company and
Valeritas, Inc., a Delaware corporation (“Valeritas”), and certain other
transactions, on the terms and conditions described in the Term Sheet, pursuant
to which Valeritas will become a wholly-owned subsidiary of the Company, and all
of the outstanding capital stock of Valeritas will be cancelled in exchange for
shares of the Company’s Common Stock (“Merger Shares”), and the outstanding
Valeritas stock options and warrants will be assumed and converted into the
right to receive Common Stock of the Company at the same ratio at which shares
of outstanding Valeritas capital stock are exchanged, as further described in
the Term Sheet.

Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached as Exhibit A hereto (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company agrees to
provide certain registration rights with respect to the Shares, the shares of
Common Stock underlying the Placement Agent Warrants (as such term is defined
below) (the “Underlying Shares”), shares of Common Stock held by certain
pre-Merger stockholders and Merger Shares, under the Securities Act and the
rules and regulations promulgated thereunder and applicable state securities
laws.

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of CKR Law LLP, at 1330 Avenue of the Americas, New York, New York 10019
(or such other place as is mutually agreed to by the Company and the Placement
Agents (as defined below)). The closing of the Merger and at least the Minimum
Offering is anticipated on or before April 29, 2016 (the “Initial Closing
Date”). If the Initial Closing Date occurs on or before April 29, 2016,
stockholders of Valeritas prior to the Merger (the “Pre-Merger Stockholders”)
shall purchase a minimum aggregate amount of $20,000,000 of the Offering. If the
Initial Closing Date occurs after April 29, 2016, the Pre-Merger Stockholders
shall purchase a minimum aggregate amount of $15,000,000 of the Offering;
provided, however, that the Pre-Merger Stockholders shall purchase a sufficient
amount of the Over-Subscription Option so that the Pre-Merger Stockholders shall
have purchased a minimum aggregate amount of $20,000,000 of the Maximum
Offering, if applicable.



--------------------------------------------------------------------------------

Any subsequent closing in connection with the Offering will occur, in the
Company’s sole discretion, and without notice to any Purchaser, past, current or
prospective, within thirty (30) days of the Initial Closing Date, including the
closing of the Over-Subscription Option, if exercised in whole or in part (each,
a “Subsequent Closing”).

The Initial Closing will not occur unless:

 

  a. funds deposited in escrow as described in Section 2b below equal at least
the Minimum Offering, and corresponding documentation with respect to such
amounts has been delivered by Purchasers as described in Section 2a below;

 

  b. the Merger and the related split-off transaction shall have been effected
or is simultaneously effected;

 

  c. Valeritas’ debt conversion and restructuring as described in Schedule 4c
shall have been completed; and

 

  d. the other conditions set forth in Sections 7 and 8 shall have been
satisfied.

The Term Sheet and any supplement or amendment thereto, and any disclosure
schedule or other information document, delivered to the Purchaser prior to
Purchaser’s execution of this Agreement, and any such document delivered to the
Purchaser after Purchaser’s execution of this Agreement and prior to the Closing
of the Purchaser’s subscription hereunder (including, without limitation, a
substantially complete draft of the Current Report on Form 8-K describing the
Merger, the Offering and the related transactions, including “Form 10
information” (as defined in Rule 144(i)(3) under the Securities Act), to be
filed by the Company with the SEC within four (4) Business Days after the
closing of the Merger and the Initial Closing of the Offering (the “Super 8-K”),
are collectively referred to as the “Disclosure Materials.” For purposes of this
Agreement, “Business Day” means a day, other than a Saturday or Sunday, on which
banks in New York City are open for the general transaction of business.

 

  1. Subscription. The undersigned Purchaser hereby subscribes to purchase the
number of Shares set forth on the Omnibus Signature Page attached hereto, for
the aggregate Purchase Price as set forth on such Omnibus Signature Page,
subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 

  2. Subscription Procedure. To complete a subscription for the Shares, the
Purchaser must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section on or before the Closing Date.

 

  a. Subscription Documents. On or before the Closing Date, the Purchaser shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Registration Rights Agreement, Investor Profile, Anti-Money Laundering Form
and Investor Certification, attached hereto following the Omnibus Signature Page
(collectively, the “Subscription Documents”), and deliver the Subscription
Documents to CKR Law LLP (“CKR”), at the address set forth under the caption
“How to subscribe for Shares in the private offering of Valeritas Holdings,
Inc.” attached hereto as Annex A. Executed documents may be delivered to CKR by
facsimile or .pdf sent by electronic mail (e-mail), if the Purchaser delivers
the original copies of the documents to CKR as soon as practicable thereafter.

 

2



--------------------------------------------------------------------------------

  b. Purchase Price. Simultaneously with the delivery of the Subscription
Documents to CKR as provided herein, and in any event on or prior to the Closing
Date, the Purchaser shall deliver to Delaware Trust Company, in its capacity as
escrow agent (the “Escrow Agent”), the full Purchase Price by certified or other
bank check or by wire transfer of immediately available funds, pursuant to the
instructions set forth under the caption “How to subscribe for Shares in the
private offering of Valeritas Holdings, Inc.” attached hereto as Annex A. Such
funds will be held for the Purchaser’s benefit in the escrow account established
for the Offering (the “Escrow Account”) and will be returned promptly, without
interest or offset, if this Agreement is not accepted by the Company or the
Offering is terminated pursuant to its terms by the Company prior to the
Closing.

 

  c. Company Discretion. The Purchaser understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for Shares, in whole or in part, notwithstanding prior receipt by
the Purchaser of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Purchaser an executed copy of this Agreement. If this subscription is rejected
in whole, or the Offering is terminated, all funds received from the Purchaser
will be returned without interest or offset, and this Agreement shall thereafter
be of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.

 

  3. Placement Agents.

 

  a. Wedbush Securities, Inc. (“Wedbush”), Roth Capital Partners, LLC (“Roth”)
and Katalyst Securities LLC (“Katalyst”), each a broker-dealer licensed with the
Financial Industry Regulatory Authority, Inc. (“FINRA”), have been engaged on a
co-exclusive basis as placement agents (the “Placement Agents”), with Wedbush
acting as the lead Placement Agent, for the Offering on a reasonable best
efforts basis. The Placement Agents will be paid at each Closing an aggregate
cash commission of eight percent (8%) of gross proceeds raised from investors in
the Offering introduced by them (“Cash Fee”) and will receive warrants to
purchase an aggregate number of shares of Common Stock equal to eight percent
(8%) of the number of Shares sold to the investors in the Offering introduced by
the Placement Agents, with a term of five (5) years from the Initial Closing
Date or any Subsequent Closing, as applicable, and an exercise price of $5.00
per share (the “Placement Agent Warrants”); provided, however, that funds raised
from certain existing shareholders of Valeritas will be subject to a Cash Fee of
one percent (1%) and will have no Placement Agent Warrants coverage.

 

  b. The Placement Agent Warrants will have “weighted average” anti-dilution
protection, subject to customary exceptions. Any sub-agent of a Placement Agent
that introduces investors to the Offering will be entitled to share in the Cash
Fees and/or Placement Agent Warrants attributable to those investors, pursuant
to the terms of an executed sub-agent agreement.

 

  c. The Company will pay certain expenses of the Placement Agents in connection
with the Offering.

 

3



--------------------------------------------------------------------------------

  4. Representations and Warranties of the Company. Except as set forth on the
Disclosure Schedule delivered to the Purchasers concurrently with the execution
of this Agreement, the Company hereby represents and warrants to the Purchaser,
as of the Initial Closing Date and after giving effect to the Merger (unless
otherwise specified) and as of each Subsequent Closing, the following:

 

  a. Organization and Qualification. The Company and each of its subsidiaries is
a corporation or other business entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, conditions (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). Each subsidiary of the Company is identified on
Schedule 4a attached hereto.

 

  b. Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement,
the Escrow Agreement and each of the other agreements and documents that are
exhibits hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby (the
“Transaction Documents”) and to issue the Shares, in accordance with the terms
hereof and thereof; (ii) the execution and delivery by the Company of each of
the Transaction Documents and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Shares, have been, or will be at the time of execution of such Transaction
Document, duly authorized by the Company’s Board of Directors, and no further
consent or authorization is, or will be at the time of execution of such
Transaction Document, required by the Company, its respective Board of Directors
or its stockholders; (iii) each of the Transaction Documents will be duly
executed and delivered by the Company; and (iv) the Transaction Documents when
executed will constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

 

  c.

Capitalization. The authorized capital stock of the Company consists of
300,000,000 shares of Common Stock and 10,000,000 shares of preferred stock.
Immediately before giving effect to the Merger and the initial Closing of the
Offering, the Company has 1,000,000 shares of Common Stock and no preferred
stock issued and outstanding. All of the outstanding shares of Common Stock and
of the stock of each of the Company’s subsidiaries have been duly authorized,
validly issued and are fully paid and nonassessable. Immediately after giving
effect to the Merger and the Closing of the Minimum Offering or the Maximum
Offering plus the Over-Subscription Option, the pro forma outstanding
capitalization of the Company will be as set forth under “Pro Forma
Capitalization” in Schedule 4c. After giving effect to the Merger: (i) no shares
of capital stock of the Company or any of its subsidiaries will be subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) except as set forth on Schedule
4c(ii) there will be no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
subsidiaries; (iii) there

 

4



--------------------------------------------------------------------------------

  will be no outstanding debt securities other than indebtedness as set forth in
Schedule 4c(iii); (iv) other than pursuant to the Registration Rights Agreement
or as set forth in Schedule 4c(iv), there will be no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act; (v) there will be no
outstanding registration statements, and there will be no outstanding comment
letters from the SEC or any other regulatory agency; (vi) except as provided in
this Agreement or as set forth in Schedule 4c(vi), there will be no securities
or instruments containing anti-dilution or similar provisions, including the
right to adjust the exercise, exchange or reset price under such securities,
that will be triggered by the issuance of the Shares as described in this
Agreement; and (vii) no co-sale right, right of first refusal or other similar
right will exist with respect to the Shares or the issuance and sale thereof.
Upon request, the Company will make available to the Purchaser true and correct
copies of the Company’s Certificate of Incorporation, as in effect as of the
date hereof (the “Certificate of Incorporation”), and the Company’s By-laws, as
in effect as of the date hereof (the “By-laws”), and the terms of all securities
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto other than stock options issued to officers, directors,
employees and consultants.

 

  d. Issuance of Shares. The Shares are duly authorized and, upon issuance in
accordance with the terms hereof, shall be duly issued, fully paid and
nonassessable, and are free and clear from all taxes, liens and charges with
respect to the issue thereof. The Underlying Shares have been duly authorized
and reserved for issuance and, upon exercise of the Placement Agent Warrants in
accordance with their terms, including payment of the exercise price therefor,
will be validly issued, fully paid and nonassessable, and are free and clear
from all taxes, liens and charges with respect to the issue thereof.

 

  e.

No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected. Neither the Company nor any of its
subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, By-laws or any other constitutive documents. Except for those
violations or defaults which would not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any subsidiary is in violation of any
term of or in default under any contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any subsidiary. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any law, ordinance or regulation of any governmental entity,
except for any violation which would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, neither the Company nor any of its
subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration

 

5



--------------------------------------------------------------------------------

  with, any court or governmental agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by this Agreement or the
other Transaction Documents in accordance with the terms hereof or
thereof. Except as set forth on Schedule 4e, neither the execution and delivery
by the Company of the Transaction Documents, nor the consummation by the Company
of the transactions contemplated hereby or thereby, will require any notice,
consent or waiver under any contract or instrument to which the Company or any
subsidiary is a party or by which the Company or any subsidiary is bound or to
which any of their assets is subject. All consents, authorizations, orders,
filings and registrations which the Company or any of its subsidiaries is
required to obtain pursuant to the preceding two sentences have been or will be
obtained or effected on or prior to the Closing. The Company is unaware of any
facts or circumstance, which might give rise to any of the foregoing.

 

  f. Absence of Litigation. Except as set forth on Schedule 4f, there is no
action, suit, claim, inquiry, notice of violation, proceeding (including any
partial proceeding such as a deposition) or investigation before or by any
court, public board, governmental or administrative agency, self-regulatory
organization, arbitrator, regulatory authority, stock market, stock exchange or
trading facility (an “Action”) now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries. For the
purpose of this Agreement, the knowledge of the Company means the knowledge of
the officers of the Company and Valeritas (both actual or knowledge that they
would have had upon reasonable investigation).

 

  g. Acknowledgment Regarding Purchaser’s Purchase of the Shares. The Company
acknowledges and agrees that each Purchaser is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that no Purchaser is acting as a financial advisor or fiduciary of the Company
(or in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares.

 

  h. No General Solicitation. Neither the Company, nor any of its Affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Shares. With respect to a Purchaser, any investment fund or managed account that
is managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser. For purposes of
this Agreement, “Affiliate” means, with respect to any person, any other person
that, directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such person, as such terms are
used in and construed under Rule 144 under the Securities Act (“Rule 144”).

 

  i. No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
to the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Shares under the Securities Act or cause this offering of
the Shares to be integrated with prior offerings by the Company for purposes of
the Securities Act.

 

6



--------------------------------------------------------------------------------

  j. Employee Relations. Neither Company nor any subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

  k.

Intellectual Property Rights. Except as set forth on Schedule 4k, the Company
and each of its subsidiaries owns, possesses, or has rights to, all Intellectual
Property necessary for the conduct of the Company’s and its subsidiaries’
business as now conducted, except as such failure to own, possess or have such
rights would not reasonably be expected to result in a Material Adverse Effect
and (ii) there are no unreleased liens or security interests which have been
filed, or which the Company has received notice of, against any of the patents
owned or licenses to the Company. Furthermore, (A) to the Company’s knowledge,
there is no infringement, misappropriation or violation by third parties of any
such Intellectual Property, except as such infringement, misappropriation or
violation would not result in a Material Adverse Effect; (B) there is no pending
or, to the Company’s knowledge, threatened, action, suit, proceeding or claim by
others challenging the Company’s or any of its subsidiaries’ rights in or to any
such Intellectual Property, and the Company is unaware of any facts which would
form a reasonable basis for any such claim; (C) the Intellectual Property owned
by the Company and its subsidiaries, and to the Company’s knowledge, the
Intellectual Property licensed to the Company and its subsidiaries, has not been
adjudged invalid or unenforceable, in whole or in part, and there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity, enforceability or scope of any such
Intellectual Property, and, to the Company’s knowledge, there are no facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding or claim by others
that the Company or any of its subsidiaries infringes, misappropriates or
otherwise violates any Intellectual Property or other proprietary rights of
others, neither the Company nor any of its subsidiaries has received any notice
of such claim and, to the Company’s knowledge, there are no other facts which
would form a reasonable basis for any such claim, except for any action, suit,
proceeding or claim as would not be reasonably expected to have a Material
Adverse Effect; and (E) to the Company’s knowledge, no employee of the Company
or any of its subsidiaries is in or has ever been in violation of any term of
any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or any of its subsidiaries or actions undertaken by the employee while employed
with the Company or any of its subsidiaries, except as such violation would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, (A) the Company and
its subsidiaries have disclosed to the U.S. Patent and Trademark Office (USPTO)
all information known to the Company to be relevant to the patentability of its
inventions in accordance with 37 C.F.R. Section 1.56, and (B) neither the
Company nor any of its subsidiaries made any misrepresentation or concealed any
information from the USPTO in any of the patents or patent applications owned or
licensed to the Company, or in connection with the prosecution thereof, in
violation of 37 C.F.R. Section 1.56. Except as would not reasonably be expected
to have a Material Adverse Effect and to the Company’s knowledge, (A) there are
no facts that are reasonably likely to provide a basis for a finding that the
Company or any of its subsidiaries does not have clear title or valid license or
sublicense rights to the patents or patent applications owned or licensed to the
Company or other proprietary information rights as being owned by, or licensed
or sublicensed to, as the case may be, the Company or any of

 

7



--------------------------------------------------------------------------------

  its subsidiaries, (B) no valid issued U.S. patent is or would be infringed by
the activities of the Company or any of its subsidiaries relating to products
currently or proposed to be manufactured, used or sold by the Company or any of
its subsidiaries and (C) there are no facts with respect to any issued patent
owned or licensed to the Company that would cause any claim of any such patent
not to be valid and enforceable in accordance with applicable regulations.
“Intellectual Property” shall mean all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, domain names, technology and know-how.

 

  l. Environmental Laws.

 

  (i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request, relating to any Environmental Law involving the Company
or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

  (ii) To the knowledge of the Company, there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

  (iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses except to the extent that the failure to
have such permits, licenses or other approvals would not have a Material Adverse
Effect, and (ii) are in compliance, in all material respects, with all terms and
conditions of any such permit, license or approval.

 

  m.

Authorizations; Regulatory Compliance. The Company and each of its subsidiaries
holds, and is operating in compliance with, all authorizations, licenses,
permits, approvals,

 

8



--------------------------------------------------------------------------------

  clearances, registrations, exemptions, consents, certificates and orders of
any governmental authority and supplements and amendments thereto (collectively,
“Authorizations”) required for the conduct of its business and all such
Authorizations are valid and in full force and effect and neither the Company
nor any of its subsidiaries is in material violation of any terms of any such
Authorizations, except, in each case, such as would not reasonably be expected
to have a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received notice of any revocation or modification of any such
Authorization, or has reason to believe that any such Authorization will not be
renewed in the ordinary course, except to the extent that any such revocation,
modification, or non-renewal would not be reasonably expected to have a Material
Adverse Effect. The Company and each of its subsidiaries is in compliance with
all applicable federal, state, local and foreign laws, regulations, orders and
decrees, except as would not reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any of its subsidiaries has received any
unresolved FDA Form 483, notice of adverse filing, warning letter, untitled
letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”), or any other federal, state, local, or foreign
governmental or regulatory authority, alleging or asserting noncompliance with
the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.). The Company
and each of its subsidiaries, and to the Company’s knowledge, each of their
respective directors, officers, employees and agents, is and has been in
material compliance with applicable health care laws, including, to the extent
applicable, without limitation, the Federal Food, Drug and Cosmetic Act (21
U.S.C. § 301 et seq.), the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
criminal False Claims Law (42 U.S.C. § 1320a-7b(a)), the Civil Monetary
Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009 (42 U.S.C. §
17921 et seq.), the exclusion laws (42 U.S.C. § 1320a-7), Medicare (Title XVIII
of the Social Security Act), Medicaid (Title XIX of the Social Security Act),
and the Patient Protection and Affordable Care Act of 2010, as amended by the
Health Care and Education Affordability Reconciliation Act of 2010, including
without limitation the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h),
and the regulations promulgated pursuant to such laws, and comparable state laws
(collectively, “Health Care Laws”). Neither the Company nor any of its
subsidiaries has received notice of any ongoing claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in material violation of any Health Care Laws or Authorizations and
has no knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding. Neither the Company nor any of its subsidiaries has received
notice that any governmental authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such governmental authority is considering such action. The
Company and each of its subsidiaries has filed, obtained, maintained or
submitted all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments thereto as required by any Health Care
Laws or Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete, correct and not misleading on the date filed (or were corrected or
supplemented by a subsequent submission). Neither the Company nor any of its
subsidiaries has, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, post sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
Company’s knowledge, no third party has

 

9



--------------------------------------------------------------------------------

  initiated or conducted any such notice or action. Neither the Company nor any
of its subsidiaries is a party to any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
or similar agreements, or has any reporting obligations pursuant to any such
agreement, plan or correction or other remedial measure entered into with any
Governmental Authority. Neither the Company, its subsidiaries nor their
officers, directors, employees, agents or contractors has been or is currently
excluded from participation in the Medicare and Medicaid programs or any other
state or federal health care program.

 

  n. Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as set forth on Schedule 4n, each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets, free and clear of any restriction, mortgage, deed of trust, pledge,
lien, security interest or other charge, claim or encumbrance which would have a
Material Adverse Effect. Except as set forth on Schedule 4n, with respect to
properties and assets it leases, each of the Company and its subsidiaries is in
compliance with such leases and holds a valid leasehold interest free of any
liens, claims or encumbrances which would have a Material Adverse Effect.

 

  o. No Material Restrictions, Breaches, etc. Neither Company nor any subsidiary
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has had, or is reasonably expected in the future to have, a
Material Adverse Effect. Neither Company nor any subsidiary is in breach of any
contract or agreement which breach, in the judgment of the Company’s officers,
has had, or is reasonably expected to have a Material Adverse Effect.

 

  p. Tax Status. The Company and each subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due from the Company or
any subsidiary by the taxing authority of any jurisdiction, and the officers of
the Company know of no basis for any such claim.

 

  q. Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
none of the officers, directors, or employees of the Company or any subsidiary
is a party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

  r. Rights of First Refusal. Except as set forth on Schedule 4c(i) or Schedule
4r, the Company is not obligated to offer the securities offered hereunder on a
right of first refusal basis or otherwise to any third parties including, but
not limited to, current or former stockholders of the Company, underwriters,
brokers, agents or other third parties.

 

10



--------------------------------------------------------------------------------

  s. Insurance. The Company has insurance policies of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and its subsidiaries. There is no material claim
pending under any such policy as to which coverage has been questioned, denied
or disputed by the underwriter of such policy.

 

  t. SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 15(d) thereof (or that it would have been required to file
by Section 15(d) of the Exchange Act if its duty to file thereunder had not been
automatically suspended) (collectively, together with the Super 8-K, the “SEC
Reports”) for the two (2) years preceding the date hereof (or such shorter
period since the Company was first required by law or regulation to file such
material). To the Company’s knowledge, the draft Super 8-K furnished to each
Purchaser prior to the Initial Closing will not materially deviate from the
Super 8-K.

 

  u. Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries taken as a
whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments. The pro forma financial information and
the related notes, if any, included in the SEC Reports have been properly
compiled and prepared in accordance with the applicable requirements of the
Securities Act and the regulations promulgated thereunder and fairly present in
all material respects the information shown therein, and the assumptions used in
the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

 

  v.

Material Changes. Since the respective date of the latest balance sheet of the
Company and the latest balance sheet of Valeritas included in the financial
statements contained within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have a Material Adverse Effect with
respect to the Company or Valeritas, (ii) neither the Company nor Valeritas has
incurred any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the financial statements of the Company or of Valeritas, as
applicable, pursuant to GAAP or to be disclosed in filings made with the SEC,
(iii) neither the Company nor Valeritas has materially altered its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) neither the Company nor Valeritas has declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), (v) neither the Company nor Valeritas has issued any
equity securities to any officer, director or Affiliate,

 

11



--------------------------------------------------------------------------------

  except Common Stock issued in the ordinary course pursuant to existing Company
or Valeritas stock option or stock purchase plans or executive and director
corporate arrangements disclosed in the SEC Reports and Common Stock issued
pursuant to the Merger, (vi) there has not been any change or amendment to, or
any waiver of any material right under, any material contract under which the
Company, Valeritas or any of their assets are bound or subject, and (vii) except
for the issuance of the Shares and Placement Agent Warrants contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company, Valeritas or each of their businesses, properties,
operations or financial condition, as applicable, that would be required to be
disclosed by the Company or Valeritas under applicable securities laws at the
time this representation is made that has not been publicly disclosed in the SEC
Reports.

 

  w. Transactions With Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company, is a party to any transaction with the Company or to a
transaction contemplated by the Company (other than for services as employees,
officers and directors) that would be required to be disclosed by the Company
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act,
except as contemplated by the Transaction Documents or set forth in the SEC
Reports.

 

  x. Sarbanes-Oxley. The Company is in compliance in all material respects with
all of the provisions of the Sarbanes-Oxley Act of 2002 which are applicable to
it.

 

  y. Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its subsidiaries, is
made known to the principal executive officer and the principal financial
officer.

 

  z. Off-Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Reports (including, for purposes hereof, any that are required to be
disclosed in a Form 10) and is not so disclosed or that otherwise would have a
Material Adverse Effect.

 

  aa. Foreign Corrupt Practices. Neither the Company and its subsidiaries, nor
to the Company’s knowledge, any agent or other person acting on behalf of the
Company and its subsidiaries, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

  bb. Brokers’ Fees. Neither of the Company nor any of its subsidiaries has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement, except
for the payment of fees to the Placement Agents as described in Section 3 above.

 

12



--------------------------------------------------------------------------------

  cc. Disclosure Materials. The SEC Reports and the Disclosure Materials taken
as a whole do not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

  dd. Investment Company. The Company is not required to be registered as, and
is not an Affiliate of, and immediately following the Closing will not be
required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

  ee. Reliance. The Company acknowledges that the Purchaser is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Purchaser
purchasing the Shares. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Purchasers
would not enter into this Agreement.

 

  5. Representations, Warranties and Agreements of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company the following:

 

  a. The Purchaser has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Shares and the tax
consequences of the investment.

 

  b. The Purchaser is acquiring the Shares for investment for its own account
and not with the view to, or for resale in connection with, any distribution
thereof. The Purchaser understands and acknowledges that the Offering and sale
of the Shares have not been registered under the Securities Act or any state
securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state securities laws, which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Purchaser further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Shares. The Purchaser understands and acknowledges that the offering of the
Shares pursuant to this Agreement will not be registered at the time of their
acquisition by the Purchaser, and may never be registered, under the Securities
Act nor under the state securities laws on the ground that the sale provided for
in this Agreement and the issuance of securities hereunder is exempt from the
registration requirements of the Securities Act and any applicable state
securities laws.

 

  c. The Purchaser is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the SEC under the Securities Act, for the
reason(s) specified on the Accredited Investor Certification attached hereto as
completed by Purchaser, and Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company. The
Purchaser resides in the jurisdiction set forth on the Purchaser’s Omnibus
Signature Page affixed hereto.

 

  d.

The Purchaser (i) if a natural person, represents that he or she is the greater
of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
limited liability company or partnership, association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the

 

13



--------------------------------------------------------------------------------

  specific purpose of acquiring the Shares, such entity is duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Agreement and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of this
Agreement has been duly authorized by all necessary action, this Agreement has
been duly executed and delivered on behalf of such entity and is a legal, valid
and binding obligation of such entity; or (iii) if executing this Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Agreement in such capacity and on behalf
of the subscribing individual, ward, partnership, trust, estate, corporation, or
limited liability company or partnership, or other entity for whom the Purchaser
is executing this Agreement, and such individual, partnership, ward, trust,
estate, corporation, or limited liability company or partnership, or other
entity has full right and power to perform pursuant to this Agreement and make
an investment in the Company, and represents that this Agreement constitutes a
legal, valid and binding obligation of such entity. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Purchaser is a party
or by which it is bound.

 

  e. The Purchaser understands that the Shares are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire such securities. The
Purchaser further acknowledges and understands that the Company is relying on
the representations and warranties made by the Purchaser hereunder and that such
representations and warranties are a material inducement to the Company to sell
the Shares to the Purchaser. The Purchaser further acknowledges that without
such representations and warranties of the Purchaser made hereunder, the Company
would not enter into this Agreement with the Purchaser.

 

  f. The Purchaser understands that no public market exists for the Company’s
Common Stock and that there can be no assurance that any public market for the
Common Stock will exist or continue to exist.

 

  g.

The Purchaser has received and reviewed information about the Company, including
all Disclosure Materials, and has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management. The
Purchaser understands that such discussions, as well as any Disclosure Materials
provided by the Company, were intended to describe the aspects of the Company’s
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, the Purchaser
understands and represents that it is purchasing the Shares notwithstanding the
fact that the Company may

 

14



--------------------------------------------------------------------------------

  disclose in the future certain material information the Purchaser has not
received, including (without limitation) financial statements of the Company
and/or Valeritas for the current or prior fiscal periods, and any subsequent
period financial statements that will be filed with the SEC, that it is not
relying on any such information in connection with its purchase of the Shares
and that it waives any right of action with respect to the nondisclosure to it
prior to its purchase of the Shares of any such information. Each Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares.

 

  h. The Purchaser acknowledges that none of the Company or the Placement Agents
is acting as a financial advisor or fiduciary of the Purchaser (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company, the Placement Agents or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby. The Purchaser further represents to the Company
that the Purchaser’s decision to enter into the Transaction Documents has been
based solely on the independent evaluation by the Purchaser and its
representatives.

 

  i. As of the Closing, all actions on the part of Purchaser, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Purchaser hereunder and thereunder
shall have been taken, and this Agreement and the Registration Rights Agreement,
assuming due execution by the parties hereto and thereto, constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their respective terms, subject to: (i) judicial principles limiting the
availability of specific performance, injunctive relief, and other equitable
remedies and (ii) bankruptcy, insolvency, reorganization, moratorium or other
similar laws now or hereafter in effect generally relating to or affecting
creditors’ rights.

 

  j.

Purchaser represents that neither it nor, to its knowledge, any person or entity
controlling, controlled by or under common control with it, nor any person
having a beneficial interest in it, nor any person on whose behalf the Purchaser
is acting: (i) is a person listed in the Annex to Executive Order No. 13224
(2001) issued by the President of the United States (Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism); (ii) is named on the List of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Office of Foreign Assets
Control; (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in the Company pursuant to applicable U.S.
anti-money laundering, anti-terrorist and asset control laws, regulations, rules
or orders (categories (i) through (v), each a “Prohibited Purchaser”). The
Purchaser agrees to provide the Company, promptly upon request, all information
that the Company reasonably deems necessary or appropriate to comply with
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules and orders. The Purchaser consents to the disclosure to U.S.
regulators and law enforcement authorities by the Company and its Affiliates and
agents of such information about the Purchaser as the Company reasonably deems
necessary or appropriate to comply with applicable U.S. anti-money laundering,
anti-terrorist and asset control laws, regulations, rules and orders. If the
Purchaser is a financial institution that is subject to the USA Patriot Act, the
Purchaser represents that it has met all of its obligations under the USA
Patriot Act. The Purchaser acknowledges that if, following its investment in the
Company, the Company reasonably believes that the Purchaser is a Prohibited
Purchaser

 

15



--------------------------------------------------------------------------------

  or is otherwise engaged in suspicious activity or refuses to promptly provide
information that the Company requests, the Company has the right or may be
obligated to prohibit additional investments, segregate the assets constituting
the investment in accordance with applicable regulations or immediately require
the Purchaser to transfer the Shares. The Purchaser further acknowledges that
the Purchaser will have no claim against the Company or any of its Affiliates or
agents for any form of damages as a result of any of the foregoing actions.

If the Purchaser is an Affiliate of a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (i) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (ii) the Foreign Bank
maintains operating records related to its banking activities; (iii) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (iv) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated Affiliate.

 

  k. The Purchaser or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.

 

  l. The Purchaser has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Shares and could afford complete loss of such investment.

 

  m. The Purchaser is not subscribing for Shares as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Purchaser in connection
with investments in securities generally.

 

  n. The Purchaser acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Shares or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.

 

  o.

Other than consummating the transactions contemplated hereunder, the Purchaser
has not directly or indirectly, nor has any individual or entity acting on
behalf of or pursuant to any understanding with such Purchaser, executed any
purchases or sales, including Short Sales, of the securities of the Company
during the period commencing as of the time that such Purchaser first received a
term sheet (written or oral) from the Company or any other individual or entity
representing the Company setting forth the material terms of the transactions
contemplated hereunder and ending immediately prior to the execution
hereof. Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the

 

16



--------------------------------------------------------------------------------

  representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Other than to other individuals
or entities party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future. For purposes of this Agreement, “Short Sales” means all “short sales” as
defined in Rule 200 of Regulation SHO under the Exchange Act (but shall not be
deemed to include the location and/or reservation of borrowable shares of Common
Stock).

 

  p. The Purchaser agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

  q. The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of the Shares and other activities
with respect to the Shares by the Purchasers.

 

  r. All of the information that the Purchaser has heretofore furnished or which
is set forth herein is true, correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Purchaser will promptly
furnish revised or corrected information to the Company.

 

  s. (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), plan (the “Plan”) represents that
such fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities. The Purchaser fiduciary or Plan (a) is responsible
for the decision to invest in the Company; (b) is independent of the Company or
any of its Affiliates; (c) is qualified to make such investment decision; and
(d) in making such decision, the Purchaser fiduciary or Plan has not relied
primarily on any advice or recommendation of the Company or any of its
Affiliates.

 

  6. Transfer Restrictions. The Purchaser acknowledges and agrees as follows:

 

  a. The Shares have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provided in the Registration Rights Agreement, the Company
does not currently intend to register the Shares under the Securities Act at any
time in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Shares.

 

  b. The Purchaser understands that there are substantial restrictions on the
transferability of the Shares that the certificates representing the Shares
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such certificates or other
instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE

 

17



--------------------------------------------------------------------------------

“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR
ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS..

In addition, if any Purchaser is an Affiliate of the Company, certificates
evidencing the Shares issued to such Purchaser shall bear a customary
“Affiliates” legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder delivers to the Company an opinion of
counsel, reasonably acceptable to the Company, that a disposition of the Shares
is being made pursuant to an exemption from such registration and that the
Shares, after such transfer, shall no longer be “restricted securities” within
the meaning of Rule 144.

 

  c.

Subject to the Company’s right to request an opinion of counsel as set forth in
Section 6b, the legend set forth in Section 6b above shall be removable and the
Company shall issue or cause to be issued a book entry position or a certificate
without such legend or any other legend to the holder of the applicable Shares
upon which it is stamped or issue or cause to be issued to such holder by
electronic delivery at the applicable balance account at The Depository Trust
Company (“DTC”) as provided in this Section 6c, if (i) such Shares and
Underlying Shares are registered for resale under the Securities Act and the
Purchaser is selling pursuant to the effective registration statement the Shares
for resale (the Purchaser hereby agrees to only sell such Shares during such
time that such registration statement is effective and not withdrawn or
suspended, and only as permitted by such registration statement), (ii) such
Shares are sold or transferred in compliance with Rule 144 (if the transferor is
not an Affiliate of the Company), or (iii) such Shares are eligible for sale
without the requirement for the Company to be in compliance with the current
public information requirements of Rule 144 as to such securities and without
volume or manner-of-sale restrictions if applicable to the Company at the time
of such sale or transfer, and the holder and its broker have delivered customary
documents reasonably requested by the Company’s transfer agent and/or Company
counsel in connection with such sale or transfer. All costs and expenses related
to the removal of the legends and the reissuance of any Shares or Underlying
Shares, including but not limited to costs and expenses with respect to the
transfer agent, Company counsel or otherwise, shall be borne by the Company.
Following the date on which the Registration Statement (as defined in the
Registration Rights Agreement) is first declared effective by the SEC, or at
such other time as a legend is no longer required for certain Shares, the
Company will no later than three (3) Trading Days (as defined below) following
the delivery by a Purchaser to the Company or the transfer agent (with
concurrent notice and delivery of copies to the Company) of a legended
certificate representing such Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer, and together with such other customary documents as the
transfer agent and/or Company counsel shall reasonably request), deliver or
cause to be delivered to the transferee

 

18



--------------------------------------------------------------------------------

  of such Purchaser or such Purchaser, as applicable, a book entry position or a
certificate representing such Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section 6. Certificates for Shares subject to legend removal
hereunder shall be transmitted by the transfer agent to the Purchasers, as
applicable, by crediting the account of the transferee’s Purchaser’s prime
broker with DTC. “Trading Day” means (i) a day on which the Common Stock is
listed or quoted and traded on its principal trading market (unless the
principal trading market is the OTC Bulletin Board or the OTC Pink tier of the
OTC Markets Group, Inc.), or (ii) if the Common Stock is not listed on a trading
market (other than the OTC Bulletin Board or the OTC QB, OTC QX or OTC Pink tier
of the OTC Markets Group, Inc.), a day on which the Common Stock is traded in
the over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if
the Common Stock is not quoted on any trading market (other than the OTC QB, OTC
QX or OTC Pink tier of the OTC Markets Group, Inc.), a day on which the Common
Stock is quoted in the over-the-counter market as reported by the OTC QB, OTC QX
or OTC Pink tier of the OTC Markets Group, Inc. (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a Business Day.

 

  d. If the Company shall fail for any reason or for no reason to issue to a
Purchaser a book-entry position or a certificate not bearing the legend set
forth in Section 6b within three (3) Trading Days after receipt by the Company
and the Transfer Agent of all documents necessary for the removal of the legend
as set forth in Section 6c at a time at which such removal is not prohibited
under applicable law (the “Deadline Date”) (such certificate, the “Unlegended
Certificate”), then, in addition to all other remedies available to such
Purchaser, if on or after the Trading Day immediately following such three (3)
Trading Day period, such Purchaser purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock to be represented by the Unlegended
Certificate that such Purchaser anticipated receiving from the Company without
any restrictive legend as a result of such Purchaser’s full compliance with
Section 6c (a “Buy-In”), then the Company shall, within three (3) Trading Days
after such Purchaser’s request and in such Purchaser’s sole discretion, either
(i) pay cash to the Purchaser in an amount equal to such Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such Unlegended Certificate representing such number of
shares of Common Stock so purchased (and to issue such shares of Common Stock)
shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the closing price of the Common Stock on the Deadline Date as reported
by the principal trading market on which the Common Stock is primarily listed or
quoted for trading. The Purchaser of shares of Common Stock shall provide the
Company written notice indicating the amounts payable to such Purchaser in
respect of the Buy-In, together with applicable confirmations and other evidence
reasonably requested by the Company.

 

  7. Conditions to Company’s Obligations at Closing. The Company’s obligation to
complete the sale and issuance of the Shares and deliver the Shares to each
Purchaser, individually, at each Closing shall be subject to the following
conditions to the extent not waived by the Company:

 

  a. Receipt of Payment. The Company shall have received payment, by certified
or other bank check or by wire transfer of immediately available funds, in the
full amount of the purchase price for the number of Shares being purchased by
such Purchaser at such Closing.

 

19



--------------------------------------------------------------------------------

  b. Representations and Warranties. The representations and warranties made by
the Purchasers in Section 5 hereof shall be true and correct in all material
respects when made, and shall be true and correct in all material respects on
such Closing Date with the same force and effect as if they had been made on and
as of said date. The Purchaser shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
such Closing Date.

 

  c. Receipt of Executed Documents. Such Purchaser shall have executed and
delivered to the Company the Omnibus Signature Page, the Purchaser Questionnaire
and the Selling Stockholder Questionnaire.

 

  d. Effectiveness of the Merger. The Merger and the related split-off
transaction shall have been effected (or is simultaneously effected).

 

  e. Minimum Offering. The Initial Closing shall be at least for the number of
shares of Common Stock in the Minimum Offering at the Purchase Price.

 

  8. Conditions to Purchasers’ Obligations at Closing. Each Purchaser’s
obligation to accept delivery of the Shares and to pay for the Shares shall be
subject to the following conditions to the extent not waived by the Placement
Agents on behalf of the Purchasers:

 

  a. Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true and correct in all respects as so
qualified) as of, and as if made on, the date of this Agreement and as of such
Closing Date, except to the extent any such representation or warranty expressly
speaks as of an earlier date, in which case such representation or warranty
shall be true and correct as of such earlier date. The Company shall have
performed in all material respects all obligations and covenants herein required
to be performed by it on or prior to such Closing Date.

 

  b. Receipt of Executed Transaction Documents. The Company shall have executed
and delivered to the Placement Agents the Registration Rights Agreement and the
Escrow Agreement.

 

  c. Effectiveness of the Merger. The Merger and the related split-off
transaction shall have been effected (or is simultaneously effected).

 

  d. Minimum Offering. The Initial Closing shall be at least for the number of
shares of Common Stock in the Minimum Offering at the Purchase Price.

 

  e. Legal Opinion. Morgan, Lewis & Bockius LLP, counsel to the Company, shall
deliver to the Placement Agents an opinion addressed to the Purchasers, dated as
of such Closing Date, in form and substance reasonably acceptable to the
Purchasers.

 

20



--------------------------------------------------------------------------------

  f. Certificate. The Chief Executive Officer of the Company shall execute and
deliver to the Placement Agents a certificate addressed to the Purchasers to the
effect that the representations and warranties of the Company in Section 4
hereof are true and correct (except to the extent any such representation and
warranty is qualified by materiality or reference to Material Adverse Effect, in
which case, such representation and warranty shall be true and correct in all
respects as so qualified) as of, and as if made on, the date of this Agreement
and as of such Closing Date and that the Company has satisfied in all material
respects all of the conditions set forth in this Section 8.

 

  g. Good Standing. The Company and each of its subsidiaries is a corporation or
other business entity duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its formation.

 

  h. OTC Markets Approval. The Company shall be quoted on either the OTC QX or
OTC QB.

 

  i. Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

 

  j. No Suspension. No suspension of trading shall have been imposed by the OTC
QB, the SEC or any other governmental regulatory body with respect to public
trading in the Common Stock.

 

  k. Lock-up Agreements. Each of the lock-up agreements, duly executed by the
persons listed on Exhibit B hereto, in the form attached as Exhibit C hereto
shall have been delivered to the Placement Agents on behalf of the Purchasers.

 

  l. Delivery of Draft of Super 8-K. A substantially complete draft of the Super
8-K, including audited financial statements of Valeritas for the years ended
December 31, 2014 and 2015 and interim unaudited financial statements and pro
forma financial statements have been delivered to the Placement Agents on behalf
of the Purchasers.

 

  m. Debt Restructuring. Valeritas’s debt conversion and restructuring described
as described in Schedule 4c shall have been completed.

 

  9. Indemnification.

 

  a.

The Company agrees to indemnify and hold harmless the Purchaser, and its
directors, officers, shareholders, members, partners, employees and agents (and
any other persons with a functionally equivalent role of a person holding such
titles notwithstanding a lack of such title or any other title), each person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person, from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false

 

21



--------------------------------------------------------------------------------

  acknowledgment, representation or warranty, or misrepresentation or omission
to state a material fact, or breach by the Company of any covenant or agreement
made by the Company, contained herein or in any other any other Disclosure
Materials; provided, however, that the Company will not be liable in any such
case to the extent and only to the extent that any such loss, liability, claim,
damage, cost, fee or expense arises out of or is based upon the inaccuracy of
any representations made by such indemnified party in this Agreement, or the
failure of such indemnified party to comply with the covenants and agreements
contained in Section 7. The liability of the Company under this paragraph shall
not exceed the total Purchase Price paid by the Purchaser hereunder, except in
the case of fraud.

 

  b. Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any Action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 9. In case any such Action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such Action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such Action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such Action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 9 for any reasonable legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the Action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such Action) unless such
settlement, compromise or consent includes an unconditional release of each
indemnified party from all liability arising out of such Action, or (ii) be
liable for any settlement of any such Action effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
its written consent or if there be a final judgment of the plaintiff in any such
Action, the indemnifying party agrees to indemnify and hold harmless any
indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 

22



--------------------------------------------------------------------------------

  10. Revocability; Binding Effect. The subscription hereunder may be revoked
prior to the Closing thereon, provided that written notice of revocation is sent
and is received by the Company or a Placement Agent at least three (3) Business
Days prior to the Closing on such subscription. The Purchaser hereby
acknowledges and agrees that this Agreement shall survive the death or
disability of the Purchaser and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein shall be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

  11. Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

  12. Third-Party Beneficiary. The Placement Agents shall be the third party
beneficiary of the representations and warranties included in this
Agreement. This Agreement is intended for the benefit of the parties hereto and
their respective successors and permitted assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other Person, except as
otherwise set forth in Section 9 and this Section 12.

 

  13. Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

 

  14. Immaterial Modifications to the Registration Rights Agreement. The Company
and the Placement Agents may, at any time prior to the initial Closing, amend
the Registration Rights Agreement if necessary to clarify any provision therein,
without first providing notice or obtaining prior consent of the Purchaser.

 

23



--------------------------------------------------------------------------------

  15. Notices. Any notice, consents, waivers or other communication required or
permitted to be given hereunder shall be in writing and will be deemed to have
been delivered: (i) upon receipt, when personally delivered; (ii) upon receipt
when sent by certified mail, return receipt requested, postage prepaid; (iii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iv) when sent, if by e-mail, (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); or (v) one
(1) Business Day after deposit with an overnight courier service with next day
delivery specified, in each case, properly addressed to the party to receive the
same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

  (a) if to the Company, at

Valeritas Holdings, Inc.

750 Route 202 South, Suite 600

Bridgewater, NJ 08807

Attention: Chief Executive Officer

Facsimile: 908-927-9927

E-mail: JTimberlake@valeritas.com

with copies (which shall not constitute notice) to:

CKR Law LLP

1330 Avenue of the Americas

New York, NY 10019

Attention: Barrett S. DiPaolo

Facsimile: +1-212-259-8200

E-mail: bdipaolo@ckrlaw.com

and

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540-6241

Attention: Emilio Ragosa

Facsimile: 609-919-6701

Email: eragosa@morganlewis.com,

or

 

  (b) if to the Purchaser, at the address set forth on the Omnibus Signature
Page hereof.

(or, in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 15). Any notice or
other communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

  16. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Purchaser, and the transfer
or assignment of the Shares shall be made only in accordance with all applicable
laws.

 

  17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

  18. Arbitration. The parties agree to submit all controversies to arbitration
in accordance with the provisions set forth below and understand that:

 

  a. Arbitration shall be final and binding on the parties.

 

24



--------------------------------------------------------------------------------

  b. The parties are waiving their right to seek remedies in court, including
the right to a jury trial.

 

  c. Pre-arbitration discovery is generally more limited and different from
court proceedings.

 

  d. The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

  e. The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

 

  f. All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York. Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them. The prevailing party, as determined by such arbitrators,
in a legal proceeding shall be entitled to collect any costs, disbursements and
reasonable attorney’s fees from the other party. Prior to filing an arbitration,
the parties hereby agree that they will attempt to resolve their differences
first by submitting the matter for resolution to a mediator, acceptable to all
parties, and whose expenses will be borne equally by all parties. The mediation
will be held in the County of New York, State of New York, on an expedited
basis. If the parties cannot successfully resolve their differences through
mediation within sixty (60) days from the receipt of the written notice of a
matter from the notifying party, the matter will be resolved by arbitration. The
arbitration shall take place in the County of New York, State of New York, on an
expedited basis.

 

  19. Form D; Blue Sky Qualification. The Company agrees to timely file a Form D
with respect to the Securities and to provide a copy thereof, promptly upon
request of any Purchaser. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Securities for, sale to the Purchaser at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Purchaser.

 

  20. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

  21.

Securities Laws Disclosure; Publicity. By 9:00 a.m., New York City time, on the
trading day immediately following the execution of this Agreement, the Company
shall issue a press release (the “Press Release”) disclosing all material terms
of the Offering. Within the time required by the Exchange Act, the Company will
file the Super 8-K (and including as exhibits to such Super 8-K, the material
Transaction Documents (including, without limitation, this Agreement and the
Registration Rights Agreement)). Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the SEC (other than the Registration
Statement) or any regulatory agency or principal trading market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in

 

25



--------------------------------------------------------------------------------

  connection with (A) any registration statement contemplated by the
Registration Rights Agreement and (B) the filing of final Transaction
Documents with the SEC or (ii) to the extent such disclosure is required by law,
request of the staff of the SEC or of any regulatory agency or principal trading
market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this sub-clause (ii)
from and after the issuance of the Press Release, no Purchaser shall be in
possession of any material, non-public information received from the Company or
any of its respective officers, directors, employees or agents, that is not
disclosed in the Press Release unless a Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company as described in this Section 21, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
such transactions (including the existence and terms of such transactions).

 

  22. Non-Public Information. Except for information (including the terms of
this Agreement and the transactions contemplated hereby) that will be disclosed
in the Super 8-K and filed with the SEC within four (4) Business Days of the
Initial Closing, the Company shall not and shall cause each of its officers,
directors, employees and agents, not to, provide any Purchaser with any
material, non-public information regarding the Company without the express
written consent of such Purchaser.

 

  23. Anti-Dilution. If within six (6) months after the Initial Closing of the
Offering the Company shall issue Additional Shares of Common Stock (as defined
below) for a consideration per share, or with an exercise or conversion price
per share, less than the Purchase Price (adjusted proportionately (or if it
cannot be adjusted proportionately, then equitably) for any event described in
clause (iii) of the following paragraph occurring after the first Closing of the
Offering) (the “Lower Price”), the Purchaser shall be entitled to receive from
the Company (for no additional consideration) additional Shares in an amount
such that, when added to the number of shares of Common Stock initially
purchased by the Purchaser in the Offering and still held by such Purchaser at
the time of the dilutive issuance (the “Held Shares”), will equal the number of
shares of Common Stock that such Purchaser’s aggregate Purchase Price for the
Held Shares would have purchased at the Lower Price. Holders of a majority of
the then Held Shares may waive the anti-dilution rights of all Purchasers with
respect to a particular issuance by the Company.

“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the Initial Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option, warrant or other
right, on an as-converted or as-exercised basis, as of the date of issuance of
such security, option, warrant or right), other than: (i) shares of Common Stock
issued or issuable upon conversion or exchange of any convertible securities or
exercise of any options or warrants outstanding as of immediately following the
Merger and the initial Closing; (ii) shares of Common Stock issued or issuable
upon exercise of the Placement Agent Warrants; (iii) shares of Common Stock
issued in a Subsequent Closing; (iv) shares of Common Stock issued or issuable
by reason of a dividend, stock split, split-up or other distribution on shares
of Common Stock relating to any recapitalization, reclassification or
reorganization of the capital stock of the Company or otherwise, or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other transaction effected in such a
way that there is no change of control of the Company; (v) shares of Common
Stock issued or issuable pursuant to the acquisition of another entity or
business by the Company by merger, purchase of substantially all of the assets
or other reorganization or pursuant to a joint

 

26



--------------------------------------------------------------------------------

venture or technology license agreement, but not including a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities;
(vi) shares of Common Stock issued or issuable to officers, directors and
employees of, or consultants to, the Company pursuant to stock grants, option
plans, purchase plans or other employee stock incentive programs or arrangements
approved by the Board of Directors, or upon exercise of options or warrants
granted to such parties pursuant to any such plan or arrangement; and (vii)
securities issued to financial institutions, institutional investors or lessors
in connection with credit arrangements, equipment financings, lease arrangements
or similar transactions, in the aggregate not exceeding ten percent (10%) of the
number of shares of Common Stock outstanding at any time, and in case of clauses
(iv) through (vii) above, such issuance is approved by a majority of
disinterested directors of the Company and includes no “death spiral” provision
of any kind.

 

  24. Miscellaneous.

 

  a. This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Purchaser and the Company, constitute the
entire agreement between the Purchaser and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

  b. The representations and warranties of the Company and the Purchaser made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Shares.

 

  c. If the Shares are certificated and any certificate or instrument evidencing
any Shares or Placement Agent Warrants is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Company’s transfer agent of such loss, theft
or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Company’s transfer agent for any losses in
connection therewith or, if required by the transfer agent, a bond in such form
and amount as is required by the transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares or
Placement Agent Warrants. If a replacement certificate or instrument evidencing
any Shares or Placement Agent Warrants is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 

  d. Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

  e.

This Agreement may be executed in one or more original or facsimile or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page counterparts, each of which shall be deemed an original, but all
of which shall together constitute one and the same instrument and which shall
be enforceable against the parties actually executing

 

27



--------------------------------------------------------------------------------

  such counterparts. The exchange of copies of this Agreement and of signature
pages by facsimile transmission or in .pdf format shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or by e-mail of a document in pdf format shall be
deemed to be their original signatures for all purposes.

 

  f. Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

  g. Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

  h. The Purchaser understands and acknowledges that there may be multiple
Closings for the Offering.

 

  i. The Purchaser hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.

 

  25. Omnibus Signature Page. This Agreement is intended to be read and
construed in conjunction with the Registration Rights Agreement. Accordingly,
pursuant to the terms and conditions of this Agreement and the Registration
Rights Agreement, it is hereby agreed that the execution by the Purchaser of
this Agreement, in the place set forth on the Omnibus Signature Page below,
shall constitute agreement to be bound by the terms and conditions hereof and
the terms and conditions of the Registration Rights Agreement, with the same
effect as if each of such separate but related agreement were separately signed.

 

  26. Public Disclosure. Neither the Purchaser nor any officer, manager,
director, member, partner, stockholder, employee, Affiliate, affiliated person
or entity of the Purchaser shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 

  27. Potential Conflicts. The Placement Agents, their sub-agents, legal counsel
to the Company or Valeritas and/or their respective Affiliates, principals,
representatives or employees may now or hereafter own shares of the Company.

[Signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the     
day of             , 2016.

 

VALERITAS HOLDINGS, INC. By:  

 

  Name:   John Timberlake   Title:   Chief Executive Officer

 

29



--------------------------------------------------------------------------------

Annex A

How to subscribe for Shares in the private offering of

Valeritas Holdings, Inc.

(f/k/a Cleaner Yoga Mat, Inc.):

 

1. Date and Fill in the number of Shares being purchased and complete and sign
the Omnibus Signature Page.

 

2. Initial the Accredited Investor Certification in the appropriate place or
places.

 

3. Complete and sign the Investor Profile.

 

4. Complete and sign the Anti-Money Laundering Information Form.

 

5. Fax or email all forms and then send all signed original documents to:

CKR LAW LLP

1330 Avenue of the Americas

New York, NY 10019

Facsimile Number: (212) 259-8200

Telephone Number: (212) 259-7300

Attn: Kathleen L. Rush

E-mail Address: krush@CKRlaw.com

 

6. If you are paying the Purchase Price by check, a certified or other bank
check for the exact dollar amount of the Purchase Price for the number of Shares
you are purchasing should be made payable to the order of “Delaware Trust
Company, as Escrow Agent for Valeritas Holdings, Inc., Acct. # 79-2652” and
should be sent directly to Delaware Trust Company, 2711 Centerville Road, One
Little Falls Centre, Wilmington, DE 19808, Attn: Alan R. Halpern.

Checks take up to five (5) business days to clear. A check must be received by
the Escrow Agent at least six (6) business days before the closing date.

 

7. If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Shares you are purchasing according to the following instructions:

 

Bank:   

PNC Bank

300 Delaware Avenue

Wilmington, DE 19899

ABA Routing #:    031100089 SWIFT CODE:    PNCCUS33 Account Name:    Delaware
Trust Company Account #:    5605012373 Reference:   

“FFC: Valeritas Holdings, Inc. Escrow Acct. #

79-2652 – [INSERT SUBSCRIBER’S NAME]”

Delaware Trust Contact:    Alan R. Halpern

Thank you for your interest,

Valeritas Holdings, Inc.



--------------------------------------------------------------------------------

Valeritas Holdings, Inc. (f/k/a Cleaner Yoga Mat, Inc.)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of                  ,1 2016 (the “Subscription Agreement”), between the
undersigned, Valeritas Holdings, Inc. (f/k/a Cleaner Yoga Mat, Inc.), a Delaware
corporation (the “Company”), and the other parties thereto, in or substantially
in the form furnished to the undersigned, (ii) enter into the Registration
Rights Agreement (the “Registration Rights Agreement”), among the undersigned,
the Company and the other parties thereto, in or substantially in the form
furnished to the undersigned, and (iii) purchase the Shares of the Company’s
securities as set forth in the Subscription Agreement and below, hereby agrees
to purchase such Shares from the Company and further agrees to join the
Subscription Agreement and the Registration Rights Agreement as a party thereto,
with all the rights and privileges appertaining thereto, and to be bound in all
respects by the terms and conditions thereof. The undersigned specifically
acknowledges having read the representations section in the Subscription
Agreement entitled “Representations and Warranties of the Purchaser” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as a Purchaser.

IN WITNESS WHEREOF, the Purchaser hereby executes this Agreement and the
Registration Rights Agreement.

Dated:              , 2016

 

 

   X   

$5.00

      =    $  

 

Number of Shares       Purchase Price per Share       Total Purchase Price

 

SUBSCRIBER (individual)      SUBSCRIBER (entity)

 

Signature

    

 

Name of Entity

 

Print Name

    

 

Signature

     Print Name:   

 

 

Signature (if Joint Tenants or Tenants in Common)

     Title:   

 

Address of Principal Residence:      Address of Executive Offices:

 

    

 

 

    

 

 

    

 

Social Security Number(s):      IRS Tax Identification Number:

 

    

 

Telephone Number:      Telephone Number:

 

    

 

Facsimile Number:      Facsimile Number:

 

    

 

E-mail Address:      E-mail Address:

 

    

 

 

1 Will reflect the Closing Date. Not to be completed by Purchaser.



--------------------------------------------------------------------------------

Valeritas Holdings, Inc. (f/k/a Cleaner Yoga Mat, Inc.)

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial         I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding sixty
(60) days before such time, other than as a result of the acquisition of your
primary residence, the amount of such excess shall be included as a liability);
and (c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.) Initial         I
have had an annual gross income for the past two (2) years of at least
US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.
Initial         I am a director or executive officer of Valeritas Holdings, Inc.
  

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

Initial     

   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet at
least one of the criteria for Individual Investors set forth above (in which
case each such person must complete the Accreditor Investor Certification for
Individuals above as well the remainder of this questionnaire).

Initial     

   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least US$5
million and was not formed for the purpose of investing the Company.

Initial     

   The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial     

   The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement. Initial         The
undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at least one of the
criteria for Individual Investors. Initial         The investor certifies that
it is a U.S. bank, U.S. savings and loan association or other similar U.S.
institution acting in its individual or fiduciary capacity. Initial         The
undersigned certifies that it is a broker-dealer registered pursuant to §15 of
the Securities Exchange Act of 1934. Initial         The investor certifies that
it is an organization described in §501(c)(3) of the Internal Revenue Code with
total assets exceeding US$5,000,000 and not formed for the specific purpose of
investing in the Company. Initial         The investor certifies that it is a
trust with total assets of at least US$5,000,000, not formed for the specific
purpose of investing in the Company, and whose purchase is directed by a person
with such knowledge and experience in financial and business matters that such
person is capable of evaluating the merits and risks of the prospective
investment. Initial         The investor certifies that it is a plan established
and maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of US$5,000,000. Initial         The investor certifies that it
is an insurance company as defined in §2(13) of the Securities Act of 1933, or a
registered investment company.



--------------------------------------------------------------------------------

Valeritas Holdings, Inc. (f/k/a Cleaner Yoga Mat, Inc.)

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):  

 

Individual executing Profile or Trustee:  

 

Social Security Numbers / Federal I.D. Number:  

 

Date of Birth:   

 

     Marital Status:   

 

Joint Party Date of Birth:   

 

     Investment Experience (Years):   

 

Annual Income:   

 

     Liquid Net Worth:   

 

Net Worth*:   

 

       

Tax Bracket:             15% or below             25% - 27.5%             Over
27.5%

Home Street Address:  

 

Home City, State & Zip Code:   

 

Home Phone:  

 

   Home Fax:   

 

   Home Email:   

 

Employer:  

 

Employer Street Address:      

 

Employer City, State & Zip Code:      

 

Bus. Phone:  

 

  Bus. Fax:  

 

   Bus. Email:   

 

Type of Business:  

 

Outside Broker/Dealer:  

 

Section B – Certificate Delivery Instructions

 

         Please deliver certificate to the Employer Address listed in Section A.
         Please deliver certificate to the Home Address listed in Section A.
         Please deliver certificate to the following address:
                                        

Section C – Form of Payment – Check or Wire Transfer

 

         Check payable to Delaware Trust Company, as Escrow Agent for Valeritas
Holdings, Inc., ACCT# 79-2652          Wire funds from my outside account
according to Section 2(b) of the Subscription Agreement.          The funds for
this investment are rolled over, tax deferred from                      within
the allowed sixty (60) day window.

Please check if you are a FINRA member or Affiliate of a FINRA member firm:
                    

 

 

   

 

Investor Signature     Date

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding sixty
(60) days before such time, other than as a result of the acquisition of your
primary residence, the amount of such excess shall be included as a liability);
and (c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:  

 

  LEGAL ADDRESS:  

 

   

 

 

SSN# or TAX ID#

OF INVESTOR:

 

 

  YEARLY INCOME:  

 

 

NET WORTH:  

 

  *  

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding sixty
(60) days before such time, other than as a result of the acquisition of your
primary residence, the amount of such excess shall be included as a liability);
and (c) indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):  

 

 

ADDRESS OF BUSINESS OR OF EMPLOYER:  

 

 

 

 

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:  

 

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:  

 

 

FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:  

 

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License    or    Valid Passport    or    Identity Card

(Circle one or more)

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Certificate
of Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust
or other similar documents for the type of entity; and (ii) Corporate Resolution
or power of attorney or other similar document granting authority to
signatory(ies) and designating that they are permitted to make the proposed
investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

Investments    Savings    Proceeds of Sale    Other  

 

(Circle one or more)

 

Signature:  

 

Print Name:  

 

Title (if applicable):  

 

Date:  

 



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

TO THE

SUBSCRIPTION AGREEMENT

by and among

VALERITAS HOLDINGS, INC.

and

THE PURCHASERS PARTY THERETO

This is the Disclosure Schedule (the “Disclosure Schedule”) to the Subscription
Agreement (the “Subscription Agreement”) executed by each purchaser
(collectively the “Purchasers”) in connection with the private placement
offering by Valeritas Holdings, Inc. (f/k/a Cleaner Yoga Mat, Inc.), a Delaware
corporation (the “Company”), of a minimum of $25,000,000 and a maximum of
$40,000,000 of shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), plus up to an additional $10,000,000 of shares of Common
Stock to cover over-subscriptions.

To the extent that any representation or warranty contained in the Subscription
Agreement is limited or qualified by the materiality of the matters to which the
representation or warranty is given, the inclusion of any matter in this
Disclosure Schedule does not constitute a determination that such matters are
material. Nothing in this Disclosure Schedule constitutes an admission of any
liability or obligation of the Company or the Purchasers to any third party.

The representations and warranties set forth in the Subscription Agreement shall
be modified by the exceptions, limitations, clarifications and other matters set
forth in this Disclosure Schedule. Any fact or matter discussed in one or more
of the items in any section of this Disclosure Schedule shall be deemed to be
disclosed for purposes of all other representations and warranties in the
Subscription Agreement, whether or not specifically cross-referenced, to the
extent the relevance is reasonably apparent from the disclosure. Unless
otherwise specified herein, capitalized terms set forth herein shall have the
meanings ascribed to them in the Subscription Agreement.



--------------------------------------------------------------------------------

Schedule 4a

Subsidiaries

The Company’s only subsidiary is Valeritas, Inc., a Delaware corporation.



--------------------------------------------------------------------------------

Schedule 4c

Pro Forma Capitalization1

For purposes of this Disclosure Schedule, the term “Issuer” shall mean the
Company, and the term “Valeritas” shall have the meaning as provided in the
Subscription Agreement.

 

Minimum Offering

                     Actual     Fully Diluted                      Shares      %
Ownership     Shares      %
Ownership  

Valeritas Stockholders

           6,600,000         52.4 %      6,600,000         42.1 % 

Offering Shares

     @       $ 5.00              

Existing Valeritas Investors2

           4,000,000         31.7 %      4,000,000         25.5 % 

New Investors

           1,000,000         7.9 %      1,000,000         6.4 % 

Placement Agent Warrants

     @       $ 5.00              8,000         0.5 % 

Issuer Pre-Merger Stockholders

           1,000,000         7.9 %      1,000,000         6.4 % 

Equity Incentive Plan

                3,000,000         19.1 %          

 

 

    

 

 

   

 

 

    

 

 

 

Total

           12,600,000         100.0 %      15,680,000         100.0 %          

 

 

    

 

 

   

 

 

    

 

 

 

Maximum Offering plus Over-Subscription Option

                     Actual     Fully Diluted                      Shares      %
Ownership     Shares      %
Ownership  

Valeritas Stockholders

           6,600,000         37.5 %      6,600,000         31.3 % 

Offering Shares

     @       $ 5.00              

Existing Valeritas Investors3

           4,000,000         22.7 %      4,000,000         19.0 % 

New Investors4

           6,000,000         34.1 %      6,000,000         28.5 % 

Placement Agent Warrants

     @       $ 5.00              480,000         2.3 % 

Issuer Pre-Merger Stockholders

           1,000,000         5.7 %      1,000,000         4.7 % 

Equity Incentive Plan

                3,000,000         14.2 %          

 

 

    

 

 

   

 

 

    

 

 

 

Total

           17,600,000         100.0 %      21,080,000         100.0 %          

 

 

    

 

 

   

 

 

    

 

 

 

 

1  Assumes no exercise of the Issuer’s counsel’s option to receive up to 50% of
its fees and expenses relating to the transactions in Common Stock.

2  Assumes participation of $20,000,000 from existing Valeritas investors in
$30,000,000 Offering with no sales pursuant to Over-Subscription Option and a
closing on or before April 29, 2016.

3  Assumes participation of $20,000,000 from existing Valeritas investors.

4  Assumes participation of $30,000,000 from new investors, including the
$10,000,000 Over-Subscription Option.



--------------------------------------------------------------------------------

Schedule 4c(i)

Preemptive Rights

None.



--------------------------------------------------------------------------------

Schedule 4c(ii)

Options, Warrants, Other Stock Rights

Certain options and restricted stock to be issued pursuant to the 2016 Incentive
Compensation Plan of Valeritas Holdings, Inc.



--------------------------------------------------------------------------------

Schedule 4c(iii)

Indebtedness

Immediately prior to the Closing Date, Valeritas has outstanding a principal
amount of $50 million of senior indebtedness held by Capital Royalty Group and
certain of its affiliates (collectively, “CRG”) pursuant to an Amended and
Restated Term Loan Agreement by and between Valeritas and CRG dated as of August
5, 2014 by (as amended, restated or supplemented from time to time, the “Term
Loan Agreement”), and a principal amount of $5 million of subordinated
indebtedness held by WCAS Capital Partners IV, L.P. (“WCAS”), an affiliate of
Welsh, Carson, Anderson & Stowe, pursuant to a Note issued by Valeritas to WCAS,
dated September 8, 2011, as amended by Amendment No. 1 to Note dated as of May
24, 2013 (as further amended, restated or supplemented from time to time, the
“WCAS Note”).

Accrued interest, fees and expenses on the principal indebtedness held by CRG
pursuant to the Term Loan Agreement and by WCAS pursuant to the WCAS Note as of
April 29, 2016 will be $16,574,604.12 (the “CRG Interest”) and $2,075,662.72
(the “WCAS Interest”), respectively, for a total amount of $18,650,266.84.
Pursuant to negotiations with CRG and WCAS, immediately prior to the Merger, CRG
has agreed to convert $5,812,323.91 of the CRG Interest into common stock of
Valeritas, at a price equal to $1.25 per share, which would result in Valeritas
issuing 4,649,859 shares of common stock of Valeritas to CRG, and CRG and WCAS
have agreed to convert $10,762,280.21 of the CRG Interest and $2,075,662.72 of
the WCAS Interest into shares of Series AB Preferred Stock of Valeritas, at a
price equal to $1.25 per share, which would result in Valeritas issuing
8,609,824 and 1,660,530 shares of Series AB Preferred Stock to CRG and WCAS,
respectively. Thereafter, upon the closing of the Merger, the shares of Series
AB Preferred Stock will be exchanged for stock in the Company and all common
stock and preferred stock of Valeritas will be cancelled for no consideration.
Each share of Series AB Preferred Stock outstanding immediately prior to the
Closing Date will be converted into the right to receive 0.23856 shares of
Company common stock.

The outstanding principal indebtedness held by CRG under the Term Loan Agreement
will remain outstanding following the Merger in accordance with the following
terms (the “Revised Term Loan”):

 

  •   The amount of the Revised Term Loan shall be the current $50.0 million
outstanding principal indebtedness.

 

  •   The Revised Term Loan shall mature on the twentieth (20th) quarterly
payment date following the closing date of the Merger (the “Maturity Date”).
Principal, inclusive of all accrued paid-in-kind interest, on the Revised Term
Loan will amortize in a single bullet payment on the Maturity Date.

 

  •   Interest on the Revised Term Loan will accrue at a rate of eleven percent
(11%) per annum paid quarterly (on March 31, June 30, September 30, and December
31). Interest shall be payable, at the Company’s option, as eight percent (8%)
cash interest and three percent (3%) paid in-kind interest; provided, however,
that before the eighth (8th) quarterly payment date, interest shall be payable,
at the Company’s option, in its entirety as paid-in-kind interest. All cash
interest shall otherwise be paid quarterly. During any period in which an event
of default has occurred and is continuing, the interest rate shall increase by
four percent (4%) per annum and be payable entirely in cash.

 

  •   The Revised Term Loan shall be secured by a first priority security
interest and right of payment in all of the Company’s global assets, accounts
and proceeds now existing or to be acquired. The Revised Term Loan shall be
guaranteed on a secured basis by the Company.



--------------------------------------------------------------------------------

  •   To permit the Merger, all existing defaults under the Term Loan Agreement
shall be permanently waived.

 

  •   The Company may, at its option, repay the Revised Term Loan in whole or in
part without any penalty or prepayment fees.

 

  •   The Revised Term Loan includes only one operating covenant, which requires
that the Company maintains an end-of-day cash balance greater than $5
million. The only other covenants are those usual and customary for this type of
transaction.

The outstanding principal indebtedness held by WCAS under the WCAS Note will
remain outstanding following the Merger in accordance with the following terms
(the “Amended WCAS Note”):

 

  •   The Amended WCAS Note will mature on September 8, 2021 (the “WCAS Note
Maturity Date”). Principal, inclusive of all accrued paid-in-kind interest, on
the Amended WCAS Note will amortize in a single bullet payment on the WCAS Note
Maturity Date.

 

  •   The Amended WCAS Note shall accrue interest at a rate of ten percent (10%)
per annum payable entirely as paid-in-kind interest.

 

  •   WCAS’s right to payment under the Amended WCAS Note shall be subject to
CRG’s payment of the Revised Term Loan pursuant to a subordination agreement by
and between WCAS and CRG.

 

  •   To permit the Merger, all existing defaults under the WCAS Note shall be
permanently waived.



--------------------------------------------------------------------------------

Schedule 4c(iv)

Agreements to Register Securities

None.



--------------------------------------------------------------------------------

Schedule 4c(vi)

Anti-Dilution Rights

None.



--------------------------------------------------------------------------------

Schedule 4e

Required Notices and Consents

None.



--------------------------------------------------------------------------------

Schedule 4f

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4k

Intellectual Property

The Company has been unable to locate the assignments to BioValve Technologies,
Inc. for the following expired provisional patent applications, although all
inventor assignments have been obtained with respect to all issued patents:

 

Application Number

  

Inventor Name

60/250,409    Peter F. Marshall 60/250,927    Peter F. Marshall 60/250,408   
Peter F. Marshall 60/250,403    Peter F. Marshall 60/250,422    Peter F.
Marshall 60/250,413    Peter F. Marshall



--------------------------------------------------------------------------------

Schedule 4n

Title to Personal Property and Assets

The Revised Term Loan shall be secured by a first priority security interest and
right of payment in all of the Company’s global assets, accounts and proceeds
now existing or to be acquired. The Revised Term Loan shall be guaranteed on a
secured basis by the Company.



--------------------------------------------------------------------------------

Schedule 4r

Rights of First Refusal

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

LOCK-UP AGREEMENT SIGNATORIES

 

  •   Capital Royalty Partners II L.P.

 

  •   Capital Royalty Partners II - Parallel Fund “A” L.P.

 

  •   Parallel Investment Opportunities Partners II L.P.

 

  •   Capital Royalty Partners II – Parallel Fund “B” (Cayman) L.P.

 

  •   Capital Royalty Partners II (Cayman) L.P.

 

  •   John Timberlake

 

  •   Mark Conley

 

  •   Geoff Jenkins

 

  •   Matthew Nguyen

 

  •   Montrose Capital Limited



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LOCK-UP AGREEMENT